tcmemo_2012_150 united_states tax_court thomas c sandoval and bobbie j sandoval petitioners v commissioner of internal revenue respondent docket no 25881-10l filed date thomas c sandoval and bobbie j sandoval pro sese bruce m wilpon for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced under sec_6330 in response to a notice_of_determination concerning collection action the issue for decision is whether petitioners may challenge in this case the failure of decisions in prior cases to allow net_operating_loss carryforwards all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas when their petition was filed petitioners’ federal_income_tax liabilities for and were the subject of this court’s docket no filed date after extended pretrial proceedings the case was tried date a memorandum opinion was filed date as tcmemo_2000_189 and directed entry of decision under rule among the issues decided was whether petitioners may claim net_operating_loss carrybacks or carryforwards for the years in issue the court held that they could not because they offered only tax returns for prior years and no other evidence of such losses petitioners and respondent each filed separate computations for decision under rule and the court ultimately accepted respondent’s computation and rejected petitioners’ the decision was entered date and was not appealed thomas c sandoval jr ’s petitioner income_tax_liability for was the subject of docket no filed date after multiple pretrial proceedings the case was tried date a memorandum opinion was filed date as tcmemo_2001_310 and directed entry of decision under rule among the issues decided was whether petitioner has net operating losses to offset a portion of his taxable_income as to this issue the court held a net_operating_loss carryforwards petitioner contends but failed to establish that his income is offset by net operating losses see 25_tc_1100 holding that a taxpayer must prove the amount of the net_operating_loss carryforward deductions claimed and that his gross_income in other years did not offset those losses revd and remanded on other grounds 259_f2d_300 5th cir petitioner’s documentary_evidence consisted of his tax returns and a worksheet with figures differing from those on the returns see 71_tc_633 holding that tax returns alone do not establish a taxpayer’s entitlement to claimed deductions respondent concedes petitioner had eligible net operating losses of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively these losses were absorbed by income in carryback and carryover years prior to see sec_172 stating that net operating losses must be carried back years and the remaining portion carried forward years accordingly petitioner does not have a net_operating_loss carryfoward in id petitioner and respondent filed separate computations for decision the court accepted respondent’s computations and entered a decision on date petitioner filed a motion to vacate or revise the decision and to grant a new trial but that motion was denied petitioner appealed the decision to the court_of_appeals for the fifth circuit and the decision was affirmed by mandate issued date in sandoval v commissioner 67_fedappx_252 5th cir aff’g tcmemo_2001_310 the court_of_appeals stated in part t he tax_court found that sandoval had incurred net operating losses in past years but those losses had been absorbed prior to sandoval challenges this finding but he presents no substantive evidence in support of his argument for this reason the tax court’s judgment is not clearly erroneous petitioners’ income_tax_liability for was the subject of docket no filed date after the case was set for trial the parties stipulated a decision that was entered date on date a notice_of_intent_to_levy for unpaid income taxes for and was sent to petitioners petitioners requested and were granted a hearing pursuant to sec_6330 petitioners did not seek alternatives to collection and raised only petitioner’s underlying liability for as determined in the decision in docket no contending that the court_of_appeals for the fifth circuit had ruled that petitioner was entitled to net_operating_loss carryovers a notice_of_determination sustaining the levy was sent date the parties here stipulated the only issue in this case is whether the computations of tax in petitioners’ prior tax_court cases were accurate opinion sec_6330 establishes a taxpayer’s right to notice and the opportunity for a hearing before a levy to collect assessed federal taxes may be made sec_6330 specifies the matters to be considered at the hearing sec_6330 provides underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 provides certain issues precluded --an issue may not be raised at the hearing if-- i the issue was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding and ii the person seeking to raise the issue participated meaningfully in such hearing or proceeding these sections adopt the generally recognized doctrines of res_judicata and collateral_estoppel in the collection_due_process category of tax litigation res_judicata bars repetitious suits on the same claim and collateral_estoppel precludes the relitigation of an issue previously litigated between the parties in one controversy when it recurs in other litigation between those parties see generally koprowski v commissioner t c slip op pincite date petitioners contend that their right to offset net_operating_loss carryforwards was never fairly addressed in the prior cases in which their liabilities for and were finally adjudicated the records in those cases belie their assertion however the claimed net operating losses for and were specifically rejected for lack of proof in tcmemo_2000_189 and tcmemo_2001_310 respectively after petitioners actively litigated those claims they subsequently disputed the computations for decision in each case and appealed the decision as to the court_of_appeals for the fifth circuit affirmed this court’s conclusion that there was no proof that petitioner’s net operating losses had not been absorbed and were available to offset petitioner’s liability for that conclusion necessarily means that there were no net operating losses available to be carried over to the year that was resolved by entry of a stipulated decision petitioners’ attempt to relitigate matters previously decided against them is exactly what sec_6330 and a is intended to preclude they persist in the previously rejected implication that all they must show to be allowed a net_operating_loss_carryover are copies of their tax returns claiming the losses they have not raised and have by stipulation excluded any other argument the notice_of_determination was not erroneous factually or legally and decision will be entered for respondent
